This cause having heretofore been submitted to the Court upon the transcript of the record of the order and final decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order and decree; it is, therefore, considered, ordered and decreed by the Court that the said order and decree of the circuit court be, and the same are hereby affirmed.
TERRELL, C. J., AND WHITFIELD AND BUFORD, J. J., concur. *Page 478